FILED
                            NOT FOR PUBLICATION                                 MAY 24 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CARLOS ALFREDO SILVA,                            No. 08-74138

              Petitioner,                        Agency No. A090-145-172

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 8, 2013**
                               Pasadena, California

Before: NOONAN, WARDLAW, and MURGUIA, Circuit Judges.

       Carlos Alfredo Silva petitions for review of the BIA’s decision affirming the

IJ’s determination that he was removable and not eligible for cancellation of

removal.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Silva argues that the Government failed to prove removability based on his

marijuana conviction. Even if he is correct, the BIA also found him removable

based on his cocaine conviction. Silva does not challenge this second ground and

is, therefore, removable. See Haile v. Holder, 658 F.3d 1122, 1130 (9th Cir. 2011)

(denying petition when alien failed to address BIA’s alternative grounds for its

decision).

      Even if Silva’s argument that he is entitled to cancellation of removal is not

waived, Silva is unable to meet his burden of demonstrating that he is eligible,

because, even if he is correct that his criminal record check was inconclusive, “an

inconclusive record of conviction does not demonstrate eligibility for cancellation

of removal,” and “is insufficient to satisfy the alien's burden of proof.” Young v.

Holder, 697 F.3d 976, 989 (2012) (en banc).

      PETITION DENIED.




                                         -2-